Case 2:19-cr-00642-VAP Document 367-4 Filed 05/07/21 Page 1 of 6 Page ID #:7541




  Ashwin J. Ram (SBN 277513)
  aram@steptoe.com
  STEPTOE & JOHNSON LLP
  633 West Fifth Street, Suite 1900
  Los Angeles, CA 90071
  Telephone: (213) 439-9400
  Facsimile: (213) 439-9599

  Attorney for Defendant
  Imaad Shah Zuberi


                           UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA,               Case No.: 2:19-cr-00642-VAP
                                               No.: 2:20-cr-00155-VAP
                                          DECLARATION OF ASHWIN J.
              Plaintiff,
                                          RAM

                                         [Opposition to Government’s
        v.
                                         Application for an Order Modifying Mr.
                                         Zuberi’s Conditions for Release,
  IMAAD SHAH ZUBERI,
                                         Declaration of David A. Warrington,
                                         and Declaration of Angel E. Reyes
                                         concurrently filed herewith]
              Defendant.

                                          Judge: Hon. Virginia A. Phillips




                           DECLARATION OF ASHWIN J. RAM
Case 2:19-cr-00642-VAP Document 367-4 Filed 05/07/21 Page 2 of 6 Page ID #:7542



  I, Ashwin J. Ram, declare as follows:

        1.     I am an attorney licensed to practice law in the State of California. I am
  admitted to the U.S. District Court for the Central District of California. I am a partner
  with Steptoe & Johnson LLP (“Steptoe”), and one of several counsel for Defendant
  Imaad Shah Zuberi in this matter.
        2.     On Thursday, April 29, 2021, I learned that one of my clients (“client
  R.A.”), was arrested at approximately 5:00 a.m. by state authorities. Later in the day, I
  was advised that client R.A.’s presumptive bail was approximately $4,750,000. As a
  result, I spent the majority of the day assisting client R.A.’s family, who were
  attempting to secure his release from custody.
        3.     During the evening of Thursday, April 29, 2021, Imaad Zuberi learned of
  client R.A.’s presumptive bail amount, sympathized, and immediately offered to
  commit up to $100,000 towards client R.A.’s bail. Because client R.A. was not a flight
  risk, I understood that his bond would eventually be exonerated, and all bond
  commitments would be returned when any bond was exonerated.
        4.     Shortly thereafter, on Thursday, April 29, 2021, I learned from bail-related
  documentation that bond premium payments (as opposed to collateral posted to support
  a bond) were not refundable even when a client’s bond is later exonerated.
  Notwithstanding this information, Mr. Zuberi continued his commitment to help client
  R.A., who was arrested by state authorities while defending against federal charges.
        5.     On Friday, April 30, 2021, at the arraignment of client R.A., I spoke to a
  prosecutor with the California Attorney General’s Office, Deputy Attorney General
  Kristopher Young (DAG Young), who is responsible for the state prosecution of client
  R.A. During the conversation, we discussed the release of client R.A., and various bail
  sources, including Mr. Zuberi.
        6.     On Monday, May 3, 2021, a Steptoe & Johnson LLP associate (“the
  Steptoe associate) emailed DAG Young additional bail-related materials.

                                       2
                          DECLARATION OF ASHWIN J. RAM
Case 2:19-cr-00642-VAP Document 367-4 Filed 05/07/21 Page 3 of 6 Page ID #:7543



        7.      On Tuesday, May 4, 2021, DAG Young emailed state counsel for client
  R.A. (David Diamond) and me, stating without explanation that the state would contest
  the bail package proffered for client R.A. In a follow-up email, the Steptoe associate
  asked DAG Young “are there particular individuals that you are objecting to, or for
  which you require additional documentation.” DAG Young responded that there are
  “too many issues with several of the individuals as we are running out of time.” I then
  emailed DAG Young to at least identify “which individual(s) you have an issue with for
  bail funds/collateral.” DAG Young then responded that he would object to Mr. Zuberi
  and another individual, while “continuing our due diligence with respect to the others.”
        8.      At 6:00 p.m. the same day (on May 4, 2021), I responded to DAG Young
  as follows:
        Kris: As you identified an unspecified objection to Mr. Zuberi as a source of
        bail, we pulled his February 2021 sentencing transcript where the federal
        government argued that Mr. Zuberi has $30 million in real estate in California
        that can be used to discharge his financial obligations owed to the federal
        government (relevant portion of the sentencing transcript attached). The federal
        government made this same argument in their sentencing position papers
        independent of the Court hearing as well. All of this is publicly available
        information.

        We are also attaching a recent letter evidencing that Mr. Zuberi is on top of his
        financial obligations with respect to the federal government.

        This should squarely resolve any source of funds issue with respect to Mr.
        Zuberi, but let us know if you will still require his presence tomorrow.

  Attached to the email were excerpts from Mr. Zuberi’s sentencing transcript and an
  April 29, 2021 letter from me to the U.S. Department of Justice, detailing payments Mr.
  Zuberi had made to the IRS and Department of Financial Services (Clerk of the Court).

                                       3
                          DECLARATION OF ASHWIN J. RAM
Case 2:19-cr-00642-VAP Document 367-4 Filed 05/07/21 Page 4 of 6 Page ID #:7544



        9.     As a result of DAG Young’s May 4, 2021 request, Mr. Zuberi understood
  that the government was requesting his appearance at the bail hearing and would be
  entitled to inquire into the source of funds that Mr. Zuberi was offering to contribute
  towards bail.
        10.    On May 5, 2021, at client R.A.’s bail hearing, his bail was reduced to
  $500,000. Prior to the source of funds portion of the hearing scheduled for the
  afternoon, I again asked DAG Young what, if any, issue he had with Mr. Zuberi, who
  would be contributing approximately $50,000 towards client R.A.’s bail. I also told
  DAG Young that Mr. Zuberi was present outside the courtroom in the hallway (with
  other bail witnesses) if DAG Young really had any questions for him. DAG Young
  responded to the effect that he had nothing to talk to Mr. Zuberi about, but would
  continue to stand on his objection.
        11.    In the afternoon, on May 5, 2021, the Court conducted a hearing to address
  the state’s objections to client R.A.’s bail package. During the hearing, it was made
  clear that Mr. Zuberi had no connection with client R.A., other than sharing common
  counsel, was contributing to his bail as a good Samaritan, and had never received funds
  from or paid funds to client R.A.
        12.    During the hearing, DAG Young made various comments admitting that
  he had coordinated with certain Assistant United States Attorneys who had prosecuted
  Mr. Zuberi in preparation for the state court hearing.
        13.    Even after the court advised DAG Young that the relevant inquiry with
  respect to “source of funds” was whether the witness had received funds related to the
  charged conduct in the state indictment, DAG Young proceeded to inquire about Mr.
  Zuberi’s federal charges. After the Court again interjected, DAG Young further
  represented to the Court that he had spoken to two AUSAs who had prosecuted Mr.
  Zuberi and that these AUSAs had advised DAG Young to the effect that Mr. Zuberi did
  not have a “single dollar” that was not “feloniously obtained.”


                                       4
                          DECLARATION OF ASHWIN J. RAM
Case 2:19-cr-00642-VAP Document 367-4 Filed 05/07/21 Page 5 of 6 Page ID #:7545



        14.    Given the line of inquiry related to Mr. Zuberi’s federal charges, I
  attempted to interject and the Court eventually called a side bar to discuss the
  examination. After the side bar, I moved to withdraw and strike Mr. Zuberi’s testimony
  in its entirety. The Court granted the request with no objection from DAG Young.
        15.    As Mr. Zuberi was withdrawn as a witness, he did not contribute any funds
  to the bail bondsman who posted bail for client R.A. later that same day.
        16.    On May 7, 2021, at approximately 9:50 a.m., I was contacted by U.S.
  Pretrial Services/Probation Officer Joey Trabucco, who inquired whether any recent
  changes had been made to Mr. Zuberi’s bond conditions. I told Officer Trabucco that
  there was a May 3 hearing about Mr. Zuberi’s report date, which had been extended to
  June 18, 2021. I also shared that, in addition to ordering Mr. Zuberi not transfer assets
  out of the country, the Court had requested (pending) briefing on whether to further
  modify bail conditions.
        17.    At approximately 11:20 a.m., on May 7, 2021, I called back Officer
  Trabucco to learn more about Mr. Zuberi’s bail conditions and monitoring. We had a
  brief call of approximately five minutes. When I asked USPO Trabucco about whether
  he was recommending any modification to Mr. Zuberi’s bond conditions, he said that
  he could not speak to the financial conditions, which he described as beyond his
  purview, but said that “no physical conditions need to be changed.” When I asked
  about electronic monitoring, USPO Trabucco referred me to U.S. Pretrial
  Services/Probation Officer Joe Torres.
        18.    At approximately 11:25 a.m., on May 7, 2021, I spoke to USPO Torres
  over the telephone and requested more information about Mr. Zuberi’s monitoring.
  USPO Torres explained generally that there was “easier overall supervision” for
  individuals who have set curfews, consistent patterns of movement, and set parameters
  or locations of travel given the applicable technology currently in use. USPO Torres
  further slotted Mr. Zuberi into the “very simple” category of supervisees, who falls into
  the “basic self-surrender case,” given his set curfew, consistent pattern of movement,
                                         5
                            DECLARATION OF ASHWIN J. RAM
Case 2:19-cr-00642-VAP Document 367-4 Filed 05/07/21 Page 6 of 6 Page ID #:7546



  and his travel limitations to Orange and Los Angeles Counties. I also asked USPO
  Torres whether he would recommend any modification to Mr. Zuberi’s location
  monitoring, curfew, or travel parameters. In response, USPO Torres said “not
  necessarily.”
        19.       Both Officers Trabucco and Torres were courteous and helpful in
  explaining issues relevant to Mr. Zuberi’s bond conditions and supervision.

        I declare under penalty of perjury under the laws of the United States and the
  State of California that the foregoing is true and correct.

        Executed this 7th day of May 2021 in Los Angeles, California.

                                                 /s/ Ashwin J. Ram
                                                     Ashwin J. Ram




                                         6
                            DECLARATION OF ASHWIN J. RAM
